 


115 HR 5845 IH: No Couches for Congress Act
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS2d Session 
H. R. 5845 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2018 
Mr. Thompson of Mississippi (for himself, Ms. Fudge, Mr. McEachin, Mr. Clyburn, Mrs. Watson Coleman, Mrs. Beatty, Mrs. Demings, Ms. Kelly of Illinois, Ms. Adams, Ms. Bass, Mrs. Lawrence, Mr. Hastings, Ms. Blunt Rochester, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Mr. Bishop of Georgia, Mr. Evans, Mr. Cummings, Mr. Cleaver, Mr. Payne, Ms. Lee, Mr. Clay, Ms. Wilson of Florida, and Mr. Al Green of Texas) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Rules, and Ethics, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prohibit Members of the House of Representatives from using their congressional offices for personal overnight accommodations and to amend the Internal Revenue Code of 1986 to allow a deduction for living expenses incurred by Members of the House of Representatives, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Couches for Congress Act. 2.Prohibiting Members of the House of Representatives from using offices for personal overnight accommodations; requiring Ethics Committee to respond to complaints filed by Members (a)Prohibiting Members from using offices for personal overnight accommodationsRule XXIII of the Rules of the House of Representatives is amended— 
(1)by redesignating clause 18 as clause 19; and (2)by inserting after clause 17 the following new clause: 
 
18.A Member, Delegate, or Resident Commissioner may not use the Member’s, Delegate’s, or Resident Commissioner’s office for personal overnight accommodations, and may not use official resources of the House, including employees of the House, to support the use of such office for such purpose.. (b)Requiring House Ethics Committee To respond to complaints filed by MembersClause 3(b)(2) of rule XI of the Rules of the House of Representatives is amended by striking the period at the end of the first sentence in the matter following subdivision (C) and inserting the following: , and, in the case of a complaint from a Member, Delegate, or Resident Commissioner, shall promptly transmit to such Member, Delegate, or Resident Commissioner a written response containing an explanation for the delay in disposing of the complaint and the results of any investigation of the complaint.. 
(c)Exercise of rulemaking powersThe provisions of this section are enacted— (1)as an exercise of the rulemaking power of the House of Representatives, and as such they shall be considered as part of the rules of the House, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and 
(2)with full recognition of the constitutional right of the House of Representatives to change such rules (so far as relating to the House) at any time, in the same manner, and to the same extent as in the case of any other rule of the House. 3.Reinstating limited deduction for living expenses incurred by Members of the House of Representatives (a)In generalThe second sentence of section 162(a) of the Internal Revenue Code of 1986 is amended by inserting after for income tax purposes the following: in any amount in the case of a Senator or in excess of $3,000 in the case of a Member of the House of Representatives or a Delegate or Resident Commissioner to the Congress. 
(b)Inflation adjustmentSection 162 of such Code is amended by redesignating subsection (s) as subsection (t) and by inserting after subsection (r) the following new subsection:  (s)Inflation adjustmentIn the case of a taxable year beginning after 2018, the $3,000 amount in subsection (a) shall be increased by an amount equal to— 
(1)such dollar amount, multiplied by (2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 1954 for calendar year 2016 in subparagraph (A)(ii) thereof.If any amount as adjusted under paragraph (1) is not a multiple of $50, such amount shall be rounded to the next lowest multiple of $50.. 
(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018.  